Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are examined on merits in this office action.
Improper Markush Grouping

Claims 1-19 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the species recited in the claims for “Hapten” represent a group of extremely diverse chemical compounds, which do not share any substantial structural feature.  As for example, a thiourea is structurally, functionally and patentably distinct from a nitrophenyl and nitrophenyl is structurally, functionally and patentably distinct from a nitropyrazole, oxazole, coumarin or rotenone and they do not share a substantial feature and/or a common use that flows from the substantial structure. X encompasses structurally divergent group which do not share a substantial structural feature and/or common use that flows from the substantial feature. As for example, a bond is distinct from an aliphatic group and aliphatic group comprising 1-30 carbon atoms and one or more heteroatoms encompasses structurally and functionally divergent groups which do not share a substantial structural feature and/or common use that flows from the substantial feature. Y of an amine reactive group is structurally divergent from an carbonyl reactive group and does not share a substantial feature and common use. R3 encompasses various structurally divergent compounds as substrates for various types of enzymes and the substrate compounds do not share a substantial feature and/or a common use that flows from the substantial structural feature. Furthermore, in combination and permutation of the various structurally divergent compounds for each of Y, X, Hapten, V and R3, the caged hapten encompasses various species of compounds that do not share a substantial feature and/or a common use that flows from the substantial structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites a caged hapten having Formula (IF)

    PNG
    media_image1.png
    63
    296
    media_image1.png
    Greyscale

wherein the hapten has not been defined in the claim and the caging group as claimed encompasses an inordinately a large number of structurally divergent compounds wherein each of the compound serves as an enzyme substrate. The term “hapten” has not been clearly defined in the specification but specification recites “haptens are small molecules that anti-hapten antibodies have been raised against”. Specification teaches that a “caged hapten” is a hapten whose structure has been modified such that a suitable anti-hapten antibody no longer recognizes the molecules and not binding event occurs. The specification teaches that in the presence of an appropriate enzyme, the caged hapten is unmasked and an anti-hapten antibody is free to bind to it. 
As described in the specification, to be a caged hapten, the caging group attached to a hapten is released by enzymatic action leaving a molecule which is recognized in combination of molecule in the hapten:

    PNG
    media_image2.png
    646
    537
    media_image2.png
    Greyscale

Therefore, in order to fulfil the definition of caged hapten, one would need to have an antibody the specifically binds the hapten to a specific epitope which includes molecules released by caging group. Specification teaches that for a caged hapten, a caging group is required and caging group comprises an enzyme substrate and a leaving group (page 8) and wherein the leaving group portion comprises substituted or unsubstituted 5-, 6- or 7-membered aromatic or heteroaromatic ring. Specification teaches that caging group may comprise formula (IIa) 
    PNG
    media_image3.png
    228
    164
    media_image3.png
    Greyscale
 . Thus as encompassed by the claims, the hapten can be a urea group linked to formula IIa through a methylene group (-CH2-) (i.e. A), which after release of caging group would provide NH2-C(O)-NH2-CH3 and the antibody would recognize the epitope covering NH2-CH3 of the urea-CH3  and not recognizing Urea linked to formula (IIA), for which the specification does not have any descriptive support in the specification. This is only one example of a enzyme substrate comprising a caging group but, as encompassed, the enzyme substrate encompasses various types of substrate having various caging groups. Therefore, the compounds (i.e. the caged haptens) as claimed encompass compounds comprising various permutations and combinations of the various structurally divergent compounds (for hapten) with the “caging group” as described above in combination of the various divergent hapten structures. The compounds as encompassed requires that all the compounds provided by the combinations are capable of getting unmasked by an enzyme such that the antibody (that is kwon against the hapten) are capable of binding the hapten in the unmasked hapten conjugates with the formula (II) wherein the substrate portion of the formula (II) is removed/altered by the enzyme. However, the specification does not provide clear description or guidance as to how and where (position) the “caging group” are conjugated to the various structurally divergent compounds encompassed by the term “hapten”. In the specification, for caged hapten, the guidance for synthesis and examples are very limited to a specific caging group  of formula (IIA) wherein the enzyme substrate group is limited to attached to para position of the benzyl group and the compounds encompassed by “hapten” to which the caging group are linked are very limited to some specific structures that provides (pages 33-36) the caged hapten. Even for formula (II) caging group, there is not a single example for a caged hapten in which the enzyme substrate group is attached to ortho position of the benzyl group of formula (II) wherein an enzyme removes the substrate and the altered structure is capable of binding by an antibody which is known to binding to free hapten. The specification only have very limited description, guidance and example of antibody mediated binding of all types and structures of unmasked hapten in the conjugate wherein the conjugate encompasses an enormous number of conjugated structures provided by the combination of various structures encompassed by the term “hapten” and the compounds represented by the structure of formula (II), let alone the other various types of caging group as encompassed. In the specification, representative antibodies binding to all the hapten conjugates after action of enzyme have not been clearly described in the specification.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974). Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. A description of a genus of a compound may be achieved by means of a recitation of a representative number of structures, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. By the disclosure of only a very limited caging group wherein all the caging groups are directed to specific enzyme alkaline phosphatase and by disclosing only of a very limited number of compounds for hapten to which the caging group are linked to, the specification does not provide representation of all the various structurally and functionally divergent compounds as encompassed by the structure of Formula (I) as claimed.
Applicants are directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.
Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for compounds encompassed by the scope of the compounds of Formula (I) as claimed and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al (Chem. Commun. 2015, hereinafter “Burke”).
Burke discloses several compounds and at least one of the compound reads on the compounds of claim 1.
[AltContent: textbox (Y)][AltContent: ]As for example, in regards to claims 1, 6, 8, 10 and 11, Burke discloses the compound
[AltContent: textbox (Hapten)][AltContent: textbox (Enzyme substrate)][AltContent: ][AltContent: ] 
    PNG
    media_image4.png
    119
    283
    media_image4.png
    Greyscale
, which reads on the cited claims with the limitations as shown above wherein Y is an amine reactive group, X is a aliphatic group,  V is a bond or absent (when t=0) and R3 is an enzyme substrate.
Claims 1, 6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kohl et al (US 2003/0235877).
[AltContent: arrow][AltContent: textbox (Enzyme substrate (R2). )][AltContent: textbox (Caging group )][AltContent: arrow][AltContent: textbox (Hapten )][AltContent: arrow][AltContent: textbox (Amine reactive group)][AltContent: arrow]Khol discloses various hapten enzyme-substrate conjugates and at least one of the conjugate reads on the compound of claims 1, 6 and 8 as claimed. As for example, Khol disclose a conjugate having the structure 

    PNG
    media_image5.png
    424
    273
    media_image5.png
    Greyscale
, which reads on the cited claims with the limitations as shown above wherein Y is an amine reactive group, X is a bond,  t is 0 or 1 and V is a substituted alkyl, and R3 is an enzyme substrate.
In regards to claim 11, the enzyme substrate comprises an amide group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al (Chem. Commun. 2015, hereinafter “Burke”).
Burke has been described above anticipating claims 1, 6, 8, 10 and 11. 
 Burke discloses –(CH2)n- for X but however does not disclosed the number of hydrocarbon chain.
However, Burke discloses CH2 as n number and one of ordinary skilled in the art can easily understand the CH2 group in the compound can be more than one and can be a hydrocarbon chain. Thus, various chain length as claimed in claims 12-14 would be considered obvious in view of the disclosed compound absent showing of unexpected property with a particular length hydrocarbon chain.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 6-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of US patent 11053266. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of instant application are fully encompassed or would be obvious from the cited claims of US patent 11053266.
Claims 1, 2, 6-7 and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US patent 11345719. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of instant application are encompassed or would be obvious from the disclosed compound of clam 1 of US patent 11345719.
Claims 1, 2, and 6-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application 17/503,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US application ‘303 discloses several caged haptens and the subject matter of the claims of instant application are either  encompassed or would be obvious from the claims compounds of US application ‘303.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678